Citation Nr: 1544725	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held at the RO in October 2012.  A transcript of her hearing has been associated with the record.

In September 2014, the Board denied entitlement to service connection for a cervical spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Remand (JMR) with the Court.  In May 2015, the Court issued an Order granting the JMR.  The Board's September 2014 decision was vacated regarding this issue and the matter was remanded to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR and the May 2015 Court order, a remand is warranted to obtain and associate with the record service treatment records that appear to be missing from the file.  To that end, it has been found that the record is incomplete as a November 1977 cytology report referenced in a previous report from 1976 is not found within the service treatment records.  It was also noted that a November 1977 medical history referenced the Veteran's caesarean pregnancy at Barksdale Air Force Base for the birth of her son in January 1976 but the records concerning this pregnancy and birth are not in the file.  Private treatment records from Charlton Memorial Hospital regarding a January 1974 car accident have also been deemed missing from the file.  Although some records from Charlton Memorial Hospital have been associated with the record, this particular medical report appears to be missing from the file.  

As the Veteran has put VA on notice that some of her records are missing and it does not appear that a search to locate these records has been made, a remand is warranted.  VA has an affirmative duty to assist claimants obtain relevant records. See 38 U.S.C.A. 5103A (b) (1) (West 2014).  In light of the duty to assist, VA should attempt to locate and associate with the record all service treatment and private records.

Accordingly, the case is REMANDED for the following actions:

1. Request from the appropriate authority all service treatment records that have not been obtained and associate them with the record, to include the November 1977 cytology report and records pertaining to the birth of her son in 1976 as referenced in the JMR.  If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e).  

2. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to her claim to include the January 1974 records from Charlton Memorial Hospital.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Thereafter, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ must issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




